Citation Nr: 1609127	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-03 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right hip condition.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, claimed as depression/anxiety.

3.  Entitlement to service connection for a right hip condition.

4.  Entitlement to service connection for an acquired psychiatric disability, claimed as depression/anxiety.

5.  Entitlement to a rating in excess of 10 percent for residuals of a right knee strain.

6.  Entitlement to an effective date earlier than July 3, 2014 for the assignment of a 10 percent rating for residuals of a right knee strain.


REPRESENTATION

Appellant represented by:	Stephen Bennett, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to October 1980 and from January 1991 to March 1991 with additional service in the Army National Guard of Arkansas.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).  See VBMS Rating Decision - Narrative 11/22/10.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is associated with the claims file.  See VVA Hearing Transcript 9/20/14.  During the hearing, the Veteran submitted evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304; see also VBMS Due Process Waiver 8/20/14.  The Board notes that this additional evidence included a duplicative copy of a June 1986 service treatment record.

The issue of service connection for an acquired psychiatric disability, as well and the right knee claims, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed March 2009 rating decision, the RO denied the Veteran's claims of service connection for depression/anxiety and right hip condition.

2.  The evidence received since the March 2009 rating decision raises a reasonable possibility of substantiating the claim of service connection for a right hip condition.

3.  The evidence received since the March 2009 rating decision raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disability.

4.  The competent and credible evidence of record shows that a right hip condition was not present during the Veteran's active service or for many years after service, is not causally related to the Veteran's active service, and is not causally related to or aggravated by a currently service-connected disability.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision denying service connection for depression/anxiety and right hip condition is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received since that final rating decision; thus, the claim of service connection for right hip condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has been received since that final rating decision; thus, the claim of service connection for depression/anxiety is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although Kent also required VA to notify the Veteran of the basis for the prior denial of the claim, that holding is no longer valid law.  See VAOPGCPREC 6-2014.

The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See VBMS VCAA/DTA Letter 6/28/10.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic claims file, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a September 2014 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Veteran's hearing the undersigned identified the issues on appeal, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the Veteran's theories of entitlement, including etiology.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence - Right Hip Disability

The Veteran was originally denied service connection for a right hip disability in a March 2009 rating decision.  See VBMS Rating Decision - Narrative 3/13/09.  This denial was based on a lack of evidence showing an in-service onset of this condition or a nexus between this condition and the Veteran's military service.  The Veteran did not submit a timely notice of disagreement and no new and material evidence was received within the appeal period.  Thus, the March 2009 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

The Veteran submitted a claim to reopen the issue of service connection for a right hip disability in June 2010.  See VBMS VA 21-4138 Statement in Support of Claim 6/23/10.  This claim was denied in the November 2010 rating decision due to lack of evidence establishing an in-service onset of this condition or a nexus between this condition and the Veteran's military service.  See VBMS Rating Decision - Narrative 11/22/10.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence received since the March 2009 rating decision includes lay evidence that a right hip injury was incurred at the time of the documented June 18, 1986 right knee injury.  See e.g., VVA Hearing Transcript 9/20/14, pg. 3-4.  As this evidence relates to an in-service injury, it would trigger VA's duty to provide an examination.  Therefore, it is new and material evidence.  See Shade, 24 Vet. App. 110.

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for right hip condition have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.




New and Material Evidence - Acquired Psychiatric Disability

The Board notes that the Veteran was previously denied service connection for posttraumatic stress disorder (PTSD) in an October 2006 rating decision.  See VBMS Rating Decision - Narrative 10/20/06.  As this denial of service connection was limited to the specific issue of PTSD and was based on PTSD-specific criteria (failure to submit medical evidence establishing a PTSD diagnosis and failure to provide credible evidence of an in-service stressor), this rating decision is not considered an earlier final denial on the claim currently on appeal.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record).

The Veteran was originally denied service connection for depression/anxiety in a March 2009 rating decision.  See VBMS Rating Decision - Narrative 3/13/09.  At that time, the Veteran was seeking service connection on a secondary basis, but was not yet service connected for any condition.  The Veteran did not submit a timely notice of disagreement and no new and material evidence was received within the appeal period.  Thus, the March 2009 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

The Veteran was then granted service connection for residuals of right knee strain with degenerative fraying of central portion of medial meniscus in a December 2009 rating decision.  See VBMS Rating Decision - Narrative 12/18/09.

The Veteran submitted a claim to reopen the issue of service connection for depression in June 2010.  See VBMS VA 21-4138 Statement In Support of Claim 6/23/10.  

The Veteran's claim of service connection for major depression was denied in a November 2010 rating decision for failure to establish a causative relationship between his current depression and his active duty service.  See VBMS Rating Decision - Narrative 11/22/10.

In December 2010, the Veteran submitted a claim to reopen on the issue of service connection due to pain associated with his service connected disability.  See VBMS VA 21-4138 Statement In Support of Claim 12/14/10.  This is accepted as a notice of disagreement to the November 2010 rating decision, thus preventing finality of that rating decision.  Thus, this November 2010 rating decision is currently on appeal.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence received since the March 2009 rating decision includes several VA treatment records noting that the Veteran's psychiatric symptoms are exacerbated by his musculoskeletal pain, and February 2011 and April 2014 VA examinations.  The February 2011 examiner found that the Veteran's depression was not secondary to the Veteran's right knee condition, noting that the Veteran cited his back and hip problems as the cause.  See VBMS C&P Exam 2/10/11.  At the time of that examination, the Veteran was not service connected for a back condition, but he has since been service connected for sacroiliac injury (previously claimed as lower back condition).  See VBMS Rating Decision - Narrative 5/5/14.  As such, this evidence is new and material in that it would trigger VA's duty to provide an examination.  Therefore, it raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disability.  See Shade, 24 Vet. App. 110.

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for an acquired psychiatric disability have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection - Right Hip Condition

During the pendency of this appeal, the RO reopened this claim and readjudicated it on the merits.  See VBMS Supplemental Statement of the Case (SSOC) 5/5/14, pg. 18.  As such, the Veteran is not prejudiced by the Board addressing the merits of the underlying service connection claim now.

Certain disorders, such as arthritis, including degenerative joint disease, are presumed to have been incurred in service if manifested within one year of separation from service to a degree of 10 percent or more.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.309, 3.307.  A 10 percent evaluation for arthritis of the right hip would require x-ray evidence of arthritis and either some limitation of motion or pain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The record does not contain x-ray evidence or indeed any medical record relating to his right hip from the relevant time period.  Moreover, the first record of right hip complaints is a VA treatment record dated in July 2008.  See VBMS Medical Treatment Record - Government Facility 11/20/10, pg. 19.  Thus, the evidence does not show that the Veteran's right hip arthritis manifested to a degree of 10 percent or more within one year of his separation from service.  Therefore presumptive service connection is not warranted.  Id.

Even if the Veteran does not meet the requirements of 38 C.F.R. §§ 3.307, 3.309, as here, the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

In order to prevail on the issue of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, service connection can be established by competent and credible evidence of a continuity of symptomatology between current disability and military service.  38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as arthritis).

In this case, the April 2014 VA examination shows a diagnosis of degenerative joint disease (arthritis) of the right hip.  See VBMS C&P Exam 4/30/14.  

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  With regard to the interim period between his periods of active duty, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or an injury incurred or aggravated while performing inactive duty for training (IDT).  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304; see also Brooks v. Brown, 5 Vet. App. 484, 487 (1993) (noting that service connection is generally not merited when a disability incurred on IDT results from a disease process).  There is no medical record of an in-service right hip injury or an in-service onset of right hip symptoms.  There is a documented injury in June 1986 wherein the Veteran jumped off the tail gate of a truck during a period of National Guard service, twisting his leg and resulting in a right knee sprain.  See VBMS STR - Medical 9/4/14, pg. 45.  The Veteran has reported that this incident also caused a right hip injury.  See e.g., VBMS Correspondence 4/15/09, pg. 9.  The Veteran is competent to provide lay evidence of an in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the Board finds that such testimony is credible.

The remaining question is whether a medical nexus exists between the in-service injury and the Veteran's current degenerative joint disease.  To this end, the Veteran underwent a VA examination in April 2014.  At that time, the examiner found that the Veteran's mild degenerative joint disease was not related to service, noting the lack of hip complaints following the June 1986 injury or at any time prior to the 2008 record, including the 1990 retention examination.  See VBMS C&P Exam 4/30/14, pg. 15.  The Veteran has not submitted a positive medical nexus opinion.

As noted above, service connection can be established by competent and credible evidence of a continuity of symptomatology between current disability and military service.  38 C.F.R. § 3.303; Walker, 708 F.3d 1331.  The Veteran has alleged such continuity and, again, he is competent to provide lay evidence of an in-service injury.  See Layno, 6 Vet. App. 470.  The question then becomes whether such lay evidence is credible.  In this case, the Board finds that it is not.  

In considering whether lay evidence is satisfactory, the Board must properly consider any evidence of interest, bias, consistency of provided statements with other evidence submitted on behalf of a Veteran, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, and desire for monetary gain.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  A prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Additionally, while the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board, as a finder of fact may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In the current case, the record makes no mention of any right hip complaints during the period from the reported June 1986 injury and the July 2008 VA treatment record.  More compelling, however, is the Veteran's silence regarding any such complaints despite repeated reports of medical history and military examinations in June 1988, March 1991, and June 2000.  See STR - Medical 9/4/14, pgs. 7, 9, 37, 51, 53.  Thus, either the Veteran repeatedly misreported his symptoms at the time of his periodic examinations or these symptoms have not continued since the June 1986 injury.  The Board finds that the currently reported continuity of symptomatology is not credible.

A lay person, such as the Veteran, may provide a lay etiology opinion in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Veteran is competent to provide a lay opinion regarding the etiology of a right hip condition that he says began immediately following an in-service injury.  However, for the reasons discussed above in relation to the claim of continuing symptomology, the Board finds the Veteran's lay etiology opinion not credible.  Thus, direct service connection is not warranted.

Alternatively, service connection may be established on a secondary basis. In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); 38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

In this case, the record contains a diagnosis of degenerative joint disease of the right hip and the Veteran is currently service connected for a low back disability and a right knee disability.  As such, the first two requirements for secondary service connection are satisfied.

The final requirement for secondary service connection is a medical nexus between the Veteran's current right hip condition and his service connected low back or right knee disability.  To this end, VA sought additional medical opinions from the April 2014 examiner.  This examiner found that there was no medical evidence to support any hip condition was caused or aggravated by the Veteran's knee or back condition, finding instead that the Veteran's degenerative joint disease of the hip was more likely than not related to aging and employment.  See VBMS C&P Exam 4/30/14, pg. 15.  Additionally, this examiner found insufficient evidence of a sufficiently abnormal gait to cause a hip condition.  See id.

In short, for reasons expressed immediately above, the claim of service connection for a right hip condition must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not help the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a right hip disability is granted.

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for an acquired psychiatric disability is granted.

Service connection for a right hip condition is denied.


REMAND

The Veteran has argued that he currently has an acquired psychiatric disability that is etiologically related to chronic pain caused by his service connected disabilities.  During the appeals period, the Veteran has been diagnosed with depression and anxiety.  See VBMS Medical Treatment Record - Government Facility 1/3/11, pg. 3; see also McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of the claim).  

VA sought examinations on this issue in February 2011 and April 2014.  In February 2011, the examiner did not provide a diagnosis, noting instead that depression secondary to right knee problem was not found.  See VBMS C&P Exam 2/10/11, pg. 3.  In April 2014, this same examiner found no mental disorder diagnosis.  See VBMS C&P Exam 4/30/14, pg. 16.  He further stated that he was unable to reconcile the diagnosis of possible pain-related depression that is shown in mental health clinic notes with his presentation at the time of the examination.  See VBMS C&P Exam 4/30/14, pg. 17.  He did not provide an opinion regarding the etiology of depression and anxiety reported earlier during the claim period.  Thus, an opinion is still required in order to determine whether the Veteran's psychiatric condition was caused or aggravated by his service connected disabilities.

Finally, a November 2014 rating decision increased the Veteran's right knee disability to 10 percent, effect July 3, 2014.  The Veteran submitted a notice of disagreement as to both the rating and effective date in March 2015.  A statement of the case must be issued.  Manlincon v. West, 12 Vet. App. 238, 240-41  (1999)


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of any acquired psychiatric disability.  The claims file must be made available to the examiner for review in connection with the examination.  

Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should address the following:

a.  Is it at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service?

i.  If not, is it at least as likely as not that any disability was caused by his service-connected right knee or low back disability?

ii.  If not, is it at least as likely as not as not that any disability has been aggravated by his service cervical spine disability and/or right shoulder disability?

b.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.

2.  Issue a statement of the case on the claims of entitlement to a rating in excess of 10 percent for residuals of a right knee strain and entitlement to an effective date earlier than July 3, 2014 for the assignment of the 10 percent rating.  Only if a timely substantive appeal is filed should these issues be returned to the Board.

3.  After completion of the above, review the expanded record and determine if the benefits sought can be granted. If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


